DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1,2,4-14,16,17,20,23,25,26,34 and 35 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of group I and the species anti-cancer agent in the reply filed on 5/10/22 is acknowledged.
Claims 25,26,34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/22.
The restriction between the therapeutic moiety species has been withdrawn and the instant claims 16,17 and 20 have been searched and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,4-10,12,13,16,17,20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 8,383,593B2).
Howard et al. (US 8,383,593B2) teaches of peptides having increased binding affinity to αγβ6 integrin, such as NAVPNLRGDLQVLAQKVART (SEQ ID NO:8) (column 2, lines 11-45; column 3, lines 24-26; column 6, lines 63+) which anticipates the peptide of the instant claims 1,4,5,6 and SEQ ID NO:7 of the instant claims 9 and 10. The AVPNL of the peptide of the disclosure anticipates the Bn is AVPNL (SEQ ID NO:4) of the instant claim 7. The AQKVAR of the peptide of the disclosure anticipates the Zm is AQKVAR (SEQ ID NO:6) of the instant claim 8.
The peptides is between 7 to 45 amino acids long, preferably between 7 and 40,35,30,25,20 or 15 amino acids. For example, the peptide may be 22,24,26, etc. amino acids in length. Most preferably 20 amino acids long (column 7, lines  6-18). The 20,22,24,25 amino acid chain length of the disclosure anticipates the length of the peptide of the instant claim 2.
The peptides have increased binding affinity to αγβ6 integrin (column 2, lines 11-45; column 3, lines 24-26) and can be further modified, such as amide or ester linkages (column 5, lines 40-45). 
The peptides can be linked to a readily detectable moiety, such as entities that are detectable by MRI, SPECT, PET, etc. (column 7, lines 19-41) which anticipates the conjugation of peptide to a detectable moiety of the instant claim 12 and the MRI, PET, SPECT, etc. of the instant claim 17.
The peptides can be linked to a therapeutically active moiety, such as anti-cancer agents, radioactive atoms, etc. (column 7, lines 48-51; column 9, lines 24-42) which anticipates the conjugation of peptide to a therapeutic moiety of the instant claim 12. The anti-cancer agent of the disclosure anticipates the anti-cancer agent of the instant claim 13. The radioactive atoms include indium-111, iodine-131, rhenium-186, rhenium-188, etc. (column 9, lines 24-37). The radioactive atoms may be attached to the binding moiety via EDTA or another chelating agent (column 9, lines 38-42) which anticipates the radioactive isotopes and chelator of the instant claims 16 and 20, respectively. 
The peptide may be included in a composition comprising a pharmaceutically acceptable carrier which anticipates the pharmaceutically acceptable carrier of the instant claim 23.


Claim(s) 1,2,4-10,12,13,17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Mol. Imaging Biol. 2014, 16, 567-577 ).
Hu et al. (Mol. Imaging Biol. 2014, 16, 567-577 ) teaches 64Cu-labeled A20FMDV2 conjugates for imaging the integrin αγβ6 (title; p574, Discussion) via PET (abstract; p570, Small-Animal Imaging). A20FMDV2 = NAVPNLRGDLQVLAQKVART which the anticipates the peptide with a length between 17 and 25 amino acids of the instant claims 1,2,4,5,6 and SEQ ID NO:7 of the instant claims 9 and 10. The AVPNL of the peptide of the disclosure anticipates the Bn is AVPNL (SEQ ID NO:4) of the instant claim 7. The AQKVAR of the peptide of the disclosure anticipates the Zm is AQKVAR (SEQ ID NO:6) of the instant claim 8.
The A20FMDV2 conjugates comprise: 

    PNG
    media_image1.png
    261
    442
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    219
    610
    media_image2.png
    Greyscale
(Fig. 1). 
The A20FMDV2 conjugates are formulated in PBS for use (abstract) which anticipates the pharmaceutically acceptable carrier of the instant claim 23. 
The 64Cu anticipates the detectable moiety, e.g. PET and therapeutic moiety of the instant claim 12,13 and 17.
Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-10-14,16,17,20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Howard et al. (US 8,383,593B2) in view of Reilly, Raymond. Monoclonal Antibody and Peptide-
Targeted Radiotherapy of Cancer. Hoboken, New Jersey, Wiley & Sons, Inc., 2010.
Howard et al. (US 8,383,593B2) discloses peptides having increased binding affinity to αγβ6 integrin, such as NAVPNLRGDLQVLAQKVART as well as that stated above with regards to the instant claims 1,2,4-10,12,13,16,17,20 and 23.
Howard et al. further discloses that the peptides can be used for the treatment of an αγβ6 mediated disease or a disease wherein cells overexpress αγβ6, such as cancer (column 3, lines 1-8; p11, lines 10-27).  
Howard et al. does not explicitly disclose that the peptide is N-acylated and/or C-amidated or the anti-cancer agents of the instant claim 14.
Reilly, Raymond. Monoclonal Antibody and Peptide-Targeted Radiotherapy of Cancer. Hoboken, New Jersey, Wiley & Sons, Inc., 2010 discloses that the use of peptide-based agents for selective delivery of radionuclides, cytotoxic entities and other agents to malignant tumors has proven to be a highly effective targeting approach (3.1. Introduction). 
Enzymatic degradation is an issue for the use of peptides as drug molecules. The action of exopeptidases, enzymes that hydrolyze from the N- or C-termini of the peptide, may be avoided by structural modification of the termini. For example, the C-terminus may be synthesized as an amide and the N-terminus may be acetylated, thereby minimizing the action of the proteases (p103, second paragraph). 
Agrez (US 2015/0110744A1) discloses peptides for inhibiting growth of cancer cells (abstract). The peptides may be coupled to a facilitator moiety, such as NAVPNLRGDLQVLAQKVART (p1, [0014-0017]; p6, [0076]).
The N-terminal and/or C-terminal ends of a peptide embodied by the invention can be modified to protect against or inhibit in vivo degradation by peptidases. For instance, the C-terminus of a peptide can be amidated to protect against peptidase degradation (p3, [0057]). 
Conventional chemotherapeutic drugs, such as irinotecan may be administered with the peptides (p9, [0094]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peptides of Howard et al., such as the N-terminus acetylation or C-terminus amidation for the advantage of minimizing the protease and/or peptidase degradation of the peptides that makes them unusable as drug molecules, as taught by Reilly and/or Agrez.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the anti-cancer agent of Howard et al. for the anti-cancer agent, irinotecan, of Agrez as both can be used for treating cancer in combination with the peptide NAVPNLRGDLQVLAQKVART. Therefore, the anti-cancer agent, irinotecan, of Agrez and the peptide NAVPNLRGDLQVLAQKVART predictably yield a formulation effective at treating cancer via targeting the cells that overexpress integrin αγβ6. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-10,12,13 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,383,593B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the peptides of the instant claims and U.S. Patent No. 8,383,593B2 are identical and can be further linked to a therapeutically active moiety, such as an anti-cancer agent.
Claims 1,2,4-10,12,13,16 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,927,501B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the peptides of the instant claims and U.S. Patent No. 8,927,501B2 are identical and can be further linked to a therapeutically active moiety, such as an anti-cancer agent or a radioactive moiety.
Claims 1,2,4-10,12,13,16,17 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-15 of U.S. Patent No. 9,650,416B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the peptides of the instant claims and the peptides used in the methods of U.S. Patent No. 9,650,416B2 are identical and can be further linked to a therapeutically active moiety, such as an anti-cancer agent or a radioactive moiety, such as indium-111. The peptides of the instant claims and the peptides used in the methods of U.S. Patent No. 9,650,416B2 are used in MRI. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618